   Case 1:19-cv-01571-UNA Document 1 Filed 08/26/19 Page 1 of 10 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


                                                  )
GLOBALFOUNDRIES U.S. INC.                         )
                                                  )
Plaintiff,                                        )       C.A. No. ____________________
                                                  )
                        v.                        )
                                                  )       JURY TRIAL DEMANDED
MOTOROLA MOBILITY LLC                             )
                                                  )
Defendant.                                        )
                                                  )
                                                  )
                                                  )
                                                  )


                                           COMPLAINT

          Plaintiff Globalfoundries U.S. Inc. (“Globalfoundries” or “Plaintiff”) brings this patent

infringement action against Defendant Motorola Mobility LLC (“Motorola” or “Defendant”) as

follows:

                                   NATURE OF THE ACTION

          1.     This is a civil action for infringement of United States Patent No. 8,912,603

(“’603 patent” or the “Asserted Patent”) under the patent laws of the United States, 35 U.S.C. § 1

et seq.

                                          THE PARTIES

          2.     Plaintiff Globalfoundries U.S. Inc. is a Delaware corporation with its principal

place of business at 2600 Great America Way, Santa Clara, California 95054.

          3.     Defendant Motorola Mobility LLC is a Delaware corporation with its principal

place of business at 222 W. Merchandise Mart Plaza, Suite 1800, Chicago, Illinois 60654.

                                                  1
    Case 1:19-cv-01571-UNA Document 1 Filed 08/26/19 Page 2 of 10 PageID #: 2



                                JURISDICTION AND VENUE

       4.      The Court has subject matter jurisdiction over these claims under 28 U.S.C. §§

1331 and 1338(a) and the patent laws of the United States, 35 U.S.C. § 1 et seq.

       5.      The Court has personal jurisdiction over Motorola Mobility LLC consistent with

the requirements of the Due Process Clause of the United States Constitution and the Delaware

Long Arm Statute. Motorola Mobility LLC is incorporated in Delaware. On information and

belief, Motorola has regularly and systematically transacted business in Delaware, directly or

through subsidiaries or intermediaries, and/or committed acts of patent infringement in Delaware

as alleged more particularly below. Motorola has also placed integrated circuits using Taiwan

Semiconductor Manufacturing Company Ltd. (“TSMC”) 28 nanometer and smaller technology1

and products containing these integrated circuits, such as the Motorola 5G Moto Mod that

incorporates Qualcomm’s Snapdragon 855 manufactured using TSMC’s 28 nanometer and

smaller technology (the “Accused Products”) into the stream of commerce by shipping Accused

Products into Delaware, shipping Accused Products knowing that those products would be

shipped into Delaware, and/or shipping Accused Products knowing that these Accused Products




1
  TSMC 28 nanometer and smaller technology includes TSMC’s 28 nanometer technology
(including TSMC’s High-k Metal Gate gate-last technology and high-performance compact
technology) (“28 Nanometer”), TSMC’s 22 nanometer technology (including TSMC’s 22
nanometer ultra-low power, 22 nanometer ultra-low leakage, and 22 nanometer ultra-low leakage
static random access memory technologies) (“22 Nanometer”), TSMC’s 20 nanometer
technology (“20 Nanometer”), TSMC’s 16/12 nanometer technology (including TSMC’s 16
nanometer Fin Field Effect Transistor (“FinFET”) process, 16 nanometer FinFET Plus process,
16 nanometer FinFET Compact Technology, and 12 nanometer FinFET Compact Technology)
(“16 Nanometer”), TSMC’s 10 nanometer technology (including TSMC’s 10 nanometer FinFET
process) (“10 Nanometer”), TSMC’s 7 nanometer technology (including TSMC’s 7 nanometer
FinFET process) (“7 Nanometer”). Globalfoundries reserves the right to accuse any forthcoming
TSMC technology, such as TSMC’s 7 nanometer extreme ultraviolet lithography technology and
TSMC’s 5 nanometer technology.
                                                2
    Case 1:19-cv-01571-UNA Document 1 Filed 08/26/19 Page 3 of 10 PageID #: 3



would be incorporated into other Accused Products that would be shipped into Delaware. The

Court therefore has both general and specific personal jurisdiction over Motorola.

        6.       Venue is proper in this district under 28 U.S.C. § 1400(b) because Motorola

resides in this district.

                                  FACTUAL BACKGROUND

        7.       Globalfoundries is a U.S. company with manufacturing facilities that use and

develop some of the world’s most advanced semiconductor devices available today. Building on

IBM’s world-class semiconductor technology heritage, Globalfoundries, the acquirer of IBM’s

semiconductor division, has been accredited as a Category 1A Microelectronics Trusted Source

for fabrication, design, and testing of microelectronics by the U.S. Department of Defense

(DOD).2 Globalfoundries’ East Fishkill, New York facility is currently the most advanced

Trusted Foundry, and as such is the only facility of its kind that can provide certain advanced

circuits to satisfy the DOD’s requirements. As the second-largest foundry in the world and the

only advanced Trusted Foundry, Globalfoundries is uniquely equipped to efficiently and quickly

meet the DOD’s advanced and highly classified manufacturing and production needs—and is

also equipped to do the same for its private-sector clients.

        8.       Globalfoundries is the most advanced pure-play foundry in the U.S. and Europe,

and employs thousands of people in the U.S. and worldwide. While other companies were

abandoning semiconductor manufacturing in the U.S., Globalfoundries bucked this trend by

investing billions of dollars on advanced technology and research in the United States.

Globalfoundries originated from another leading U.S. semiconductor company, Advanced Micro

Devices’ semiconductor manufacturing arm in 2009 and expanded globally through acquisition

2
 “Aerospace and Defense,” https://www.globalfoundries.com/market-solutions/aerospace-and-
defense.
                                                  3
    Case 1:19-cv-01571-UNA Document 1 Filed 08/26/19 Page 4 of 10 PageID #: 4



and organic investment. Its largest expenditure by far is its $15 billion organic U.S. investment

in its leading-edge, 300 acre facility known as Fab 8 in Malta, New York. Globalfoundries

broke ground for that state of the art facility in 2009 and produces leading edge technology from

that location to customers worldwide. A major U.S. acquisition took place in 2015 when

Globalfoundries acquired IBM’s microelectronics facilities and personnel in Burlington,

Vermont and East Fishkill, New York—facilities that became Fab 9 and Fab 10, respectively.

Globalfoundries acquired not just IBM’s facilities and personnel, but also the fruits of IBM’s

decades of industry-leading investment in U.S. semiconductor fabrication capacity and

technology.   Specifically, Globalfoundries obtained 16,000 IBM patents and applications;

numerous world-class technologists; decades of experience and expertise in semiconductor

development, device expertise, design, and manufacturing; and an expanded manufacturing

footprint. The acquisition cemented Globalfoundries’ role as a global leader in world-class

semiconductor manufacturing and advanced process technologies.3

       9.     Globalfoundries’ U.S. manufacturing facilities in Burlington, Vermont; East

Fishkill, New York; and Malta, New York use and develop some of the most advanced process

nodes and differentiated technologies (inclusive of its 12/14nm FinFET, RF and Silicon

Photonics technology solutions) available today. Fab 8 is a leading fabrication facility for

advanced manufacturing in the U.S., with 40,875 square meters of cleanroom space and

continued expansion, and over 3,000 total employees as of June 2019. The current capital

investment for the Fab 8 campus stands at more than $15 billion, making Fab 8 the largest

public-private sector industrial investment in New York State’s history. The significance of this



3
    “Globalfoundries Completes Acquisition of IBM Microelectronics Business,”
https://www.globalfoundries.com/news-events/press-releases/globalfoundries-completes-
acquisition-of-ibm-microelectronics-business.
                                               4
    Case 1:19-cv-01571-UNA Document 1 Filed 08/26/19 Page 5 of 10 PageID #: 5



investment and its importance to advanced manufacturing in the U.S. have been recognized by

top government officials, including by the President of the U.S. during a 2012 visit to New York

hosted in part by Globalfoundries.4

       10.    Globalfoundries’ investment from the Champlain Valley through the Hudson

Valley makes it the spine of the Northeast’s Tech Valley. Three out of Globalfoundries’ five

fabs are in the U.S., but investment does not stop at its manufacturing capacity.

Globalfoundries’ manufacturing footprint is supported by facilities for research, development,

sales, and design enablement located near hubs of semiconductor activity, including in Santa

Clara, California; Dallas, Texas; Austin, Texas; Rochester, Minnesota; Endicott, New York; and

Raleigh, North Carolina.     Of its 16,000 employees worldwide, approximately 7,200 are

employed in the U.S.

       11.    However, the manufacturer of the Qualcomm products used in the Motorola

products accused of infringing in this action, TSMC, has taken a different approach and has

decided to simply use Globalfoundries’ patented inventions without payment or permission.

TSMC is a competing semiconductor foundry with manufacturing facilities located primarily in

Hsinchu, Taiwan. TSMC has recently expressed an interest in building a new manufacturing

facility in the U.S., but has not reported any tangible steps toward implementing its ostensible

interest. In contrast, TSMC completed building the most advanced manufacturing facility of its

kind in mainland China last year. By bringing advanced 16nm FinFet to China, TSMC has

positioned itself to benefit further from the shift in global supply chains out of the U.S. and

Europe into Greater China. TSMC develops, manufactures, imports, and sells for importation



4
   “Globalfoundries Welcomes President Barack Obama to NY’s Capital Region,”
https://blog.globalfoundries.com/globalfoundries-welcomes-president-barack-obama-to-nys-
capital-region/.
                                               5
  Case 1:19-cv-01571-UNA Document 1 Filed 08/26/19 Page 6 of 10 PageID #: 6



into the U.S. semiconductor devices, including to the Defendant. But TSMC does these things

on the back of Globalfoundries, using Globalfoundries’ patented technologies to make its

products. Indeed, although its infringing chips have flooded the U.S. market, it appears that

TSMC has attempted to avoid being subject to patent infringement allegations in the U.S.

through creative legal and tax structuring. As set forth below, the Accused Products incorporate,

without any license from Globalfoundries, many technologies developed by Globalfoundries and

protected by patents owned by Globalfoundries. TSMC’s, and/or its customers’, importation of

infringing articles into the U.S. from Greater China and elsewhere abroad directly harms

Globalfoundries and its billions in U.S. investments in manufacturing.            Globalfoundries

respectfully seeks relief from this Court for Defendant’s infringement.

                                  THE ASSERTED PATENT

       12.     The ’603 patent is entitled “Semiconductor device with stressed fin sections,” and

issued on December 16, 2014, to inventors Scott Luning and Frank Scott Johnson.

Globalfoundries owns the entire right, title, and interest in and to the ’603 patent. A copy of the

’603 patent is attached to this Complaint as Exhibit A.

                         CLAIMS FOR PATENT INFRINGEMENT

       13.     The allegations provided below are exemplary and without prejudice to

Globalfoundries’ infringement contentions. In providing these allegations, Globalfoundries does

not convey or imply any particular claim constructions or the precise scope of the claims.

Globalfoundries’ claim construction contentions regarding the meaning and scope of the claim

terms will be provided under the Court’s scheduling order and local rules.

       14.     As detailed below, each element of at least one claim of the Asserted Patent is

literally present in the Accused Products, or is literally practiced by the process through which


                                                6
  Case 1:19-cv-01571-UNA Document 1 Filed 08/26/19 Page 7 of 10 PageID #: 7



each of the Accused Products is made. To the extent that any element is not literally present or

practiced, each such element is present or practiced under the doctrine of equivalents.

                                     COUNT I
                          INFRINGEMENT OF THE ’603 PATENT

       15.     Globalfoundries incorporates by reference the allegations set forth in paragraphs 1

through 14 as though fully set forth herein.

       16.     On information and belief, Motorola has directly infringed and continues to

infringe one or more claims of the ’603 patent, including at least claim 15, literally or under the

doctrine of equivalents, by importing into the United States, and/or using, and/or selling, and/or

offering to sell in the United States without authority or license, integrated circuits manufactured

by TSMC using, for example, TSMC’s 7 Nanometer technology and products containing these

integrated circuits (collectively, the “’603 Accused Products”), in violation of 35 U.S.C. § 271.

The ’603 Accused Products include at least the Motorola 5G Moto Mod that incorporates

Qualcomm’s Snapdragon 855 system on a chip (“SoC”) fabricated using, for example, TSMC’s

7 Nanometer process.

       17.     On information and belief, Motorola has directly infringed and continues to

infringe one or more claims of the ’603 patent, including claim 15, literally or under the doctrine

of equivalents, by importing into the United States and/or selling, and/or offering for sale in the

United States, without authority or license, ’603 Accused Products, in violation of 35 U.S.C. §

271(a). On information and belief, Motorola imports ’603 Accused Products into the United

States for sales and distribution to customers located in the United States. For example, on

information and belief, Motorola imports such products for sales to carrier partners such as

Verizon Wireless, for sales throughout the United States. On information and belief, Motorola

offers the ’603 Accused Products for sale in the United States. For example, Motorola advertises


                                                 7
  Case 1:19-cv-01571-UNA Document 1 Filed 08/26/19 Page 8 of 10 PageID #: 8



and offers to sell ’603 Accused Products through its website (www.motorola.com) or partner

websites.

       18.     The ’603 Accused Products meet all the limitations of at least claim 15 of the

’603 patent. Specifically, claim 15 of the ’603 patent claims a semiconductor device comprising:

a semiconductor fin extending along a first direction and having an upper surface interrupted by

gaps to form discontinuous upper surface segments, wherein each upper surface segment ends at

a respective first end sidewall and a respective second end side wall, and wherein each gap is

bounded in the first direction by a selected first end sidewall and an adjacent second end

sidewall; and a stress/strain inducing material at least partially filling the gaps and in contact

with each second end sidewall and each first end sidewall.

       19.     The ’603 Accused Products are semiconductor devices. Each is an integrated

circuit fabricated using, for example, TSMC’s 7 Nanometer semiconductor process.

       20.     The ’603 Accused Products have a semiconductor fin extending along a first

direction and having an upper surface interrupted by gaps to form discontinuous upper surface

segments, wherein each upper surface segment ends at a respective first end sidewall and a

respective second end side wall, and wherein each gap is bounded in the first direction by a

selected first end sidewall and an adjacent second end sidewall. Each is an integrated circuit

fabricated using, for example, TSMC’s 7 Nanometer semiconductor process such that the circuit

includes fins extending along a first direction and having an upper surface interrupted by gaps to

form discontinuous upper surface segments, wherein each upper surface segment ends at a

respective first end sidewall and a respective second end side wall, and wherein each gap is

bounded in the first direction by a selected first end sidewall and an adjacent second end

sidewall.



                                                8
  Case 1:19-cv-01571-UNA Document 1 Filed 08/26/19 Page 9 of 10 PageID #: 9



       21.     The ’603 Accused Products have a stress/strain inducing material at least partially

filling the gaps and in contact with each second end sidewall and each first end sidewall. Each is

an integrated circuit fabricated using, for example, TSMC’s 7 Nanometer semiconductor process

such that, for example, a SiGe epitaxial layer for embedded strain technology at least partially

fills the gaps and is in contact with each second end sidewall and each first end sidewall.

       22.     Globalfoundries has suffered and continues to suffer damages as a result of

Defendant’s infringement of the ’603 patent.

       23.     Defendant’s continuing acts of infringement are a basis of consumer demand for

the ’603 Accused Products.         Defendant’s continuing acts of infringement are therefore

irreparably harming and causing damage to Globalfoundries, for which Globalfoundries has no

adequate remedy at law, and will continue to suffer such irreparable injury unless Defendant’s

continuing acts of infringement are enjoined by the Court. The hardships that an injunction

would impose are less than those faced by Globalfoundries should an injunction not issue. The

public interest would be served by issuance of an injunction.

                                         JURY DEMAND

       24.     Plaintiff demands a jury trial as to all issues that are triable by a jury in this action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays for relief as follows:

               (a)     Judgment that Defendant is liable for infringement of one or more claims

       of the Asserted Patent;

               (b)     An Order permanently enjoining Defendant and its respective officers,

       agents, employees, and those acting in privity or in active concert or participation with it,

       from further infringement of the Asserted Patent;



                                                   9
 Case 1:19-cv-01571-UNA Document 1 Filed 08/26/19 Page 10 of 10 PageID #: 10



             (c)     Compensatory damages in an amount according to proof, including lost

      profits, and in any event no less than a reasonable royalty;

             (d)     Pre-judgment interest;

             (e)     Post-judgment interest;

             (f)     Attorneys’ fees based on this being an exceptional case pursuant to

      35 U.S.C. § 285, including pre-judgment interest on such fees;

             (g)     An accounting and/or supplemental damages for all damages occurring

      after any discovery cutoff and through final judgment;

             (h)     Costs and expenses in this action; and

             (i)     Any further relief that the Court deems just and proper.



Dated: August 26, 2019                           Respectfully submitted,

                                                 FARNAN LLP

                                                 /s/ Brian E. Farnan
                                                 Brian E. Farnan (Bar No. 4089)
                                                 Michael J. Farnan (Bar No. 5165)
                                                 919 N. Market Street, 12th Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 777-0300
                                                 Facsimile: (302) 777-0301
                                                 bfarnan@farnanlaw.com
                                                 mfarnan@farnanlaw.com

                                                 Attorneys for Plaintiff Globalfoundries U.S.
                                                 Inc.




                                               10
